          Case 1:20-vv-00291-UNJ Document 25 Filed 08/17/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-291V
                                        UNPUBLISHED


    DIANE DESISTO,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: July 15, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.

Catherine E. Stolar, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On March 16, 2020, Diane Desisto filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered injuries, including shoulder injury
related to vaccine administration (SIRVA), resulting from the adverse effects of an
influenza (flu) vaccination she received on October 4, 2018. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On July 8, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Respondent determined that Petitioner’s claim meets the Vaccine Injury Table
requirements for SIRVA. Id. at 6. Specifically, Respondent found that “[P]etitioner had no

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:20-vv-00291-UNJ Document 25 Filed 08/17/21 Page 2 of 2




history of pain, inflammation, or dysfunction of the affected shoulder prior to her
vaccination that would explain the alleged symptoms and examination findings occurring
after vaccine injection; she more likely than not suffered the onset of pain within forty-
eight hours of vaccine administration; her pain and reduced range of motion were limited
to the shoulder in which the vaccine was administered; and there is no other condition or
abnormality present that would explain [P]etitioner’s symptoms.” Id. Respondent
concluded that Petitioner is entitled to a presumption of vaccine causation. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
